991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Craig FELLOWS, Plaintiff-Appellant,v.Thomas R. CORCORAN, Warden;  Officer Carter;  MaxieEldridges, Counselor, Defendants-Appellees.
No. 92-7074.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-1224-S)
Craig Fellows, Appellant Pro Se.
Stephanie Judith Lane-Weber, Assistant Attorney General, for Appellees.
D.Md.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Craig Fellows appeals from the district court's order denying his motion to vacate judgment.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fellows v. Corcoran, No. CA-92-1224-S (D. Md. Sept. 14, 1992).  We deny Fellows' motions for the appointment of counsel and for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Fellows did not timely perfect an appeal of the August 18 order of dismissal;  his motion to vacate judgment is not a Fed.  R. Civ. P. 59(e) motion,  see Dove v. CODESCO, 569 F.2d 807 (4th Cir. 1978), and thus, the appeal period was not tolled.  See Fed.  R. App.  P. 4(a)(4).  Therefore, Fellows only perfected an appeal of the order denying his motion to vacate